Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146773 & (80)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  BP1, L.L.C.,                                                                                             David F. Viviano,
                 Plaintiff-Appellee,                                                                                   Justices
  and
  MV BLOOMFIELD, L.L.C.,
          Appellant,
  v                                                                  SC: 146773
                                                                     COA: 312579
                                                                     Oakland CC: 2009-099741-CZ
  DDR CORPORATION f/k/a DEVELOPERS
  DIVERSIFIED REALTY CORPORATION,
  COVENTRY II DDR BLOOMFIELD, L.L.C.,
  COVENTRY REAL ESTATE FUND II, L.L.C.,
  and COVENTRY II DDR HARBOR
  BLOOMFIELD PHASE 1, L.L.C.,
            Defendants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 18, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 29, 2013                      _________________________________________
         t0422                                                                  Clerk